PER CURIAM.
Motion for an appeal from a judgment of the Clinton Circuit Court, fixing the boundary between the lots of appellants and appellees in the City of Albany, and declaring appellees to be the owners of a small parcel in dispute. The value of the parcel in dispute is less than $2,500. KRS 21.080.
There was evidence that the actual dimensions of the lots and blocks in question were greater than as Shown on the original plat of the City of Albany. In the opinion of the Court this evidence was competent and did not constitute a Collateral attack upon an old judgment of the county court restoring the plat to record.
The motion for appeal is overruled and the judgment is affirmed.
DUNCAN, J., not sitting.